Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise covered by the above named appeals for reappraisement is dimethyl terephthalate (DMT), a coal tar product provided for in Item 403.60 of the Tariff Schedules of the United States, exported from Germany between January 1, 1966 and August 1, 1966, and that said merchandise is not on the Final List of Products (T.D. 54521) from which the action of the Customs Simplification Act is withheld.
IT IS FURTHER STIPULATED AND AGREED that there was a similar competitive article manufactured or produced in the United States and that the price including the cost of containers and coverings of whatever nature and all other expenses incidental to placing the article in condition packed ready for delivery, at which such article was freely sold for domestic consumption in the principal market of the United States, in the ordinary course of trade and at the price for one quantity in any aggregate volume which is greater than the aggregate volume sold at any other price or prices at the various times of exportation of the imported articles was 230 per lb. net packed.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation being limited to the merchandise described as dimethyl terephthalate (DMT).
On the agreed facts, I find that American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended, is *744the proper basis for the determination of the value of the merchandise here involved, and that such value was 23 cents per pound, net packed.
Judgment will issue accordingly.